Citation Nr: 1615340	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971, to include service in the Republic of Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his January 2012 substantive appeal (VA Form 9).  In March 2016, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (e).   


FINDINGS OF FACT

1.  The Veteran does not have current right ear hearing loss to an extent recognized as a disability for VA purposes.

2.  Left ear hearing loss is related to active service.

3.  Tinnitus is related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§  3.102, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, a September 2008 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  A VA audiological examination was conducted in November 2011.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, the duties to notify and assist have been met.

II.  Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus are due to his in-service exposure to jet engine noise without the benefit of hearing protection and thus service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection is also provided for a disability which is proximately due to or the result a service-connected disability.  38 C.F.R. § 3.310.  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A.  Right Ear

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the present case, the Veteran contends that he has right ear hearing loss and that this disability had its onset in service.  He is competent to report hearing loss symptoms.  Regardless of such reports, however, the claim of service connection for right ear hearing loss must be denied because there is no competent evidence of any current right ear hearing loss as defined by VA at any time since the Veteran's claim of service connection for bilateral hearing loss was received in August 2008.

With respect to right ear hearing loss, during a December 2009 private audiologic examination, the Veteran's pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The Board notes that the test used to arrive at the speech recognition score is not identified.  Therefore, it is not clear that the Maryland CNC test was used.  Clarification in this regard is not necessary, because if the Maryland CNC test was not employed, the results of the examination could not be considered, and if the test was employed, the Veteran would still not evidence any right ear hearing loss.

During a November 2011 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
35

The Veteran's right ear Maryland CNC speech recognition score was 100 percent.

The Veteran has not undergone any other reported hearing examinations during the claim period and there is no medical or lay evidence of any other treatment for right ear hearing loss during the claim period.  He is certainly competent to report the symptoms and history of his claimed right ear hearing loss and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1376-7; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the determination of whether a Veteran's right ear hearing loss constitutes a hearing disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  

As application of 38 C.F.R. § 3.385 reflects that the Veteran does not have current right ear hearing loss under VA law at any time since his claim was received in August 2008, service connection for this disability is not warranted.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance and the claim of entitlement to service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. §§ 1131, 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. §§ 3.303, 3.385.

B.  Left Ear and Tinnitus

Here, there is no material dispute that a left ear hearing loss disability for VA purposes, as defined in § 3.385, is shown.  This is demonstrated most recently by a VA examination conducted in November 2011.  The same audiological evaluation also reflects a diagnosis of tinnitus.  Service treatment records show that the Veteran's hearing was normal at separation.  There are no complaints of tinnitus in his service treatment records.  However, the second element required for direct service connection has also been satisfied as VA has conceded that the Veteran was exposed to in-service acoustic trauma as an aircraft mechanic.  

Thus, this appeal turns on whether there is a nexus between the Veteran's tinnitus and hearing loss and service.  The Veteran has competently and credibly reported that he experienced hearing loss during and since service due to the in-service acoustic trauma.  Accordingly, a nexus to service is established.  

Moreover, a December 2009 private medical examination includes an opinion that the Veteran's noise-induced hearing loss and tinnitus were most likely due to his military noise exposure as a jet mechanic.  The Board finds that this opinion tends to demonstrate that there is a relationship between the noise exposure during service and the current hearing loss and tinnitus.  Albeit quite brief, the physician provided an understandable and rational basis for the opinion, which relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The Board recognizes that a VA audiologist, who examined the Veteran in November 2011, ultimately reached a conclusion unfavorable to both claims.  However, the VA examiner relied on the absence of documented hearing loss in service as the rationale for their opinion and failed to address whether the acoustic trauma conceded in service caused the current hearing loss.  Accordingly, the Board assigns this negative opinion low probative value.  Id.  The November 2011 examiner also opined that the Veteran's tinnitus was likely a symptom associated with his hearing loss.  This opinion was based on the fact that tinnitus is known to be a symptom associated with hearing loss.

In sum, the most probative evidence of record reflects that the Veteran has left ear hearing loss and tinnitus, that he was exposed to acoustic trauma in service, that current left ear hearing loss is related to that acoustic trauma, and that current tinnitus is also a result of acoustic trauma, either directly or secondarily to now service-connected left ear hearing loss.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for left ear hearing loss and tinnitus are met and service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310, 3.385. 
ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


